DETAILED ACTION
The Amendment filed March 10, 2022 has been entered. Claims 1-20 are pending. Claims 1 and 11 are independent.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yu et al. (IEEE: A 16K Current-Based 8T Compute-In-Memory Macro with Decoupled Read/Write and 1-5bit Column ADC) in view of Jiang et al. (WO 2020/139895).
Regarding independent claims 1 and 11, Yu et al. teach an electronic device comprising a compute-in-memory (CIM) array (Abstract: A novel 8T SRAM-based bitcell  … computer-in-memory …) comprising a plurality of columns, wherein: 
each column comprises: 
a plurality of CIM cells (e.g., FIGS. 5-7, SRAM cells and accompanying disclosure), connected to a read bitline (see FIGS. 5-7: BLs); 
a plurality of offset cells (FIG. 5: Offset Cal) configured to provide a programmable offset value for the column (page 4, line 9 through: … After column-by-
an analog-to-digital converter (ADC) (see e.g., FIG. 6: column ADC) having the read bitline as a first input and configured to receive the programmable offset value (e.g., page 3, line 5 through: … proposed column ADC … A fixed 9-input dot-product result (e.g. -1) is quantized using a 2bit column ADC in 3 cycles ... Each cycle, the ADC reference based on replica bitcells is swept from +2 to -2 based on the step size of 2 ...); and 
each CIM cell is configured to store a corresponding weight (see e.g., page 1, line 10 through: … Two NMOS access transistors are used for the bitwise multiplication between an input (WL) and a weight stored in the SRAM bitcell …).
Yu et al.’s ADC is silent with respect to an ADC having a read bit line as a first input and the ADC is configured to receive, as a second input, one of a reference voltage and the programmable offset value.
Jiang et al. teach the deficiencies in FIG. 1 and accompanying disclosure, i.e., ADC 112 having a read bit line (MBL) as a first input and reference voltage (Vref) as a second input.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Jiang et al. to the teaching of Yu et al. such that a memory device, as taught by Yu et al., utilizes an ADC, as taught by Jiang et al., for the purpose of having any suitable number of levels and any suitable voltage resolution (see Jiang, para. 0037).


Regarding claims 2 and 12, Yu et al. and Jiang et al. teach the limitations of claims 1 and 11, respectively.
Yu et al. further teach for each column: the plurality of CIM cells is configured to receive a corresponding plurality of input values; each CIM cell is configured to generate an output based on both the corresponding stored weight and the corresponding input value and to provide the output to the read bitline; the read bitline is configured to provide a sum of the outputs of the CIM cells to the ADC; and the ADC is configured to generate and output a digital value corresponding to the provided sum of CIM cell outputs (see Yu, FIGS. 5-7 and accompanying disclosure).
Regarding claims 3 and 13, Yu et al. and Jiang et al. teach the limitations of claims 2 and 12, respectively.
Yu et al. further teach for each column: each offset cell of the plurality of offset cells is configured to store a value and configured to provide its stored value to an offset bitline; the offset bitline is different from the read bitline; the offset bitline is configured to sum the values provided by the corresponding offset cells to generate the programmable offset value; the offset bitline is configured to provide the programmable offset value to the ADC; and the ADC is configured to use the programmable offset value to set a reference voltage for use in generating the digital value corresponding to the provided sum (see Yu, FIGS. 5-7 and accompanying disclosure).
Regarding claims 4 and 14, Yu et al. and Jiang et al. teach the limitations of claims 3 and 13, respectively.

Regarding claims 5 and 15, Yu et al. and Jiang et al. teach the limitations of claims 4 and 14, respectively.
Yu et al. further teach for each column: each CIM cell has a corresponding offset cell; the read wordline corresponding to the CIM cell is the same as the read wordline corresponding to the corresponding offset cell (see Yu, FIGS. 5-7 and accompanying disclosure).
Regarding claims 6 and 16, Yu et al. and Jiang et al. teach the limitations of claims 2 and 12, respectively.
Yu et al. further teach for each column: each offset cell of the plurality of offset cells is configured to store a value and configured to provide its stored value to the read bitline; the programmable offset value is a sum of the stored values of the plurality of offset cells; the read bitline is configured to add the programmable offset value to the sum of the outputs of the CIM cells to provide to the ADC (see Yu, FIGS. 5-7 and accompanying disclosure).
Regarding claims 7 and 17, Yu et al. and Jiang et al. teach the limitations of claims 6 and 16, respectively.

Regarding claims 8 and 18, Yu et al. and Jiang et al. teach the limitations of claims 6 and 16, respectively.
Yu et al. further teach for each column, each offset cell and each CIM cell consist of the same components (see Yu, FIGS. 5-7 and accompanying disclosure).
Regarding claims 9 and 19, Yu et al. and Jiang et al. teach the limitations of claims 2 and 12, respectively.
Yu et al. further teach for each column: each offset cell is configured to store a first value; each offset cell is configured to receive a corresponding input value when the plurality of CIM cells receives the corresponding plurality of input values; each offset cell is configured to provide the corresponding input value to the read bitline; the programmable offset value is a sum of the input values of the plurality of offset cells; the read bitline is configured to add the programmable offset value to the sum of the outputs of the CIM cells to provide to the ADC (see Yu, FIGS. 5-7 and accompanying disclosure).
Regarding claims 10 and 20, Yu et al. and Jiang et al. teach the limitations of claims 2 and 12, respectively.


Response to Arguments

Applicant’s Amendment filed 03/10/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 102 have been fully considered but are moot in view of the new ground(s) of rejection. Therefore, it is respectfully submitted that the examiner maintains the rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825